   Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 1 of 22 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


GENUS LIFESCIENCES INC.,

                       Plaintiff,
                                                    C.A. No. ______
       v.
                                                    JURY TRIAL DEMANDED
LANNETT COMPANY, INC.,

                       Defendant.


                                         COMPLAINT

       Genus Lifesciences Inc. (“Genus” or “Plaintiff”), by its undersigned attorneys, for its

Complaint against defendant Lannett Company, Inc. (“Lannett”), alleges as follows:

                                    PRELIMINARY STATEMENT

       1.      This is an action for patent infringement of U.S. Patent Nos. 9,867,815; 10,016,407;

and 10,420,760 (collectively, “the Patents-in-Suit”) under the patent laws of the United States,

Title 35, United States Code § 100, et seq.        This action relates to Lannett’s commercial

manufacture, use, sale, and offer for sale of cocaine hydrochloride pharmaceutical products before

the expiration of the Patents-in-Suit.

       2.      Genus is a specialty pharmaceutical company engaged in the development and

commercialization of generic and branded pharmaceutical products. Genus holds approved New

Drug Application (“NDA”) No. 209963 for GOPRELTO (cocaine hydrochloride nasal solution,

4%). Medical professionals use GOPRELTO for the induction of local anesthesia of the mucous

membranes when performing diagnostic procedures and surgeries on or through the nasal cavities

in adults.   GOPRELTO is the first ever FDA-approved drug product containing cocaine
   Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 2 of 22 PageID #: 2




hydrochloride in the United States. The U.S. Federal Food & Drug Administration (“FDA”)

approved GOPRELTO in December 2017, and it is now available throughout the United States.

         3.     GOPRELTO and the use of GOPRELTO is covered by one or more claims of the

Patents-in-Suit.

         4.     Upon information and belief, Lannett is in the business of, among other things,

manufacturing and selling pharmaceutical products for the U.S. market. Lannett is marketing a

similar cocaine hydrochloride drug product to Genus’s GOPRELTO under the name

NUMBRINO.

                        THE PARTIES, JURISDICTION, AND VENUE

         5.     Genus is a Pennsylvania corporation organized under the laws of the State of

Pennsylvania, with a principal place of business at 514 North 12th Street, Allentown, Pennsylvania

18102.

         6.     Lannett is a corporation organized and existing under the laws of the State of

Delaware, having a principal place of business at 9000 State Road, Philadelphia, Pennsylvania

19136.

         7.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338

because this is a patent infringement action that arises under the patent laws of the United States,

35 U.S.C. § 100 et seq.

         8.     Venue is proper in this Court under 28 U.S.C. §§ 1391 and 1400(b) because Lannett

is a corporation organized and existing under the laws of the State of Delaware and is subject to

personal jurisdiction in this judicial district.

         9.     This Court has personal jurisdiction over Lannett because, among other things,

Lannett purposefully availed itself of the benefits and protections of Delaware’s laws such that it

should reasonably anticipate being haled into court here. Lannett is a corporation organized and

                                                   2
   Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 3 of 22 PageID #: 3




existing under the laws of the State of Delaware, is qualified to do business in Delaware, and has

appointed a registered agent for service of process in Delaware. It therefore has consented to

general jurisdiction in Delaware. In addition, Lannett’s drug product NUMBRINO is used and

administered within and throughout the United States, including in Delaware. On information and

belief, NUMBRINO is administered by medical professionals practicing in Delaware. Each of

these activities has a substantial effect within Delaware, as they constitute indirect infringement of

the Patents-in-Suit.

        10.      Additionally, Lannett sells other pharmaceutical products throughout the United

States, including Delaware. Upon information and belief, Lannett derives substantial revenue from

its Delaware drug sales.

        11.      Upon information and belief, Lannett has previously availed itself of this forum for

the purpose of litigating business disputes. For example, in Impax Laboratories, Inc. et al. v.

Lannett Holdings, Inc. and Lannett Company, Inc., No. 1:14-cv-00999-RGA (D. Del.), Lannett

consented to personal jurisdiction in this District. By way of another example, in Lannett

Company, Inc. v. KV Pharmaceuticals et al., No. 1:08-cv-00338-JJF (D. Del.), Lannett selected

this District to file suit.

                                     THE PATENTS-IN-SUIT

        12.      United States Patent No. 9,867,815 (the “’815 patent”), titled “Pharmaceutical

Compositions and Methods of Using the Same,” was duly and legally issued by the United States

Patent and Trademark Office (“PTO”) on January 16, 2018, to Genus, the assignee of the named

inventors. Genus has been, and continues to be, the sole assignee and owner of the ’815 patent.

        13.      A true and correct copy of the ’815 patent is attached as Exhibit A.




                                                  3
  Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 4 of 22 PageID #: 4




       14.    The ’815 patent is generally directed to a method of administering cocaine

hydrochloride by soaking one or more pledgets in about 4 mL of a ready-to-use composition

comprising about 3.6% to about 4.4% cocaine hydrochloride, about 0.07% to about 0.20% sodium

benzoate, about 0.125% citric acid, and water, and contacting each pledget on a mucous membrane

of a subject with hepatic or renal impairment, and/or patients over the age of 65, for about 20

minutes.

       15.    United States Patent No. 10,016,407 (the “’407 patent”), titled “Pharmaceutical

Compositions and Methods of Using the Same,” was duly and legally issued by the PTO on July

10, 2018, to Genus, the assignee of the named inventors. Genus has been, and continues to be, the

sole assignee and owner of the ’407 patent.

       16.    A true and correct copy of the ’407 patent is attached as Exhibit B.

       17.    The ’407 patent is generally directed to a method of administering cocaine

hydrochloride by soaking one or more pledgets in about 4 mL of a ready-to-use composition

comprising about 3.6% to about 4.4% cocaine hydrochloride, about 0.07% to about 0.20% sodium

benzoate, an acidulant, and water, and contacting each pledget on a nasal mucous membrane of a

subject with hepatic or renal impairment for up to 20 minutes.

       18.    United States Patent No. 10,420,760 (the “’760 patent”), titled “Pharmaceutical

Compositions and Methods of Using the Same,” was duly and legally issued by the United States

Patent and Trademark Office (“PTO”) on September 24, 2019, to Genus, the assignee of the named

inventors. Genus has been, and continues to be, the sole assignee and owner of the ’760 patent.

       19.    A true and correct copy of the ’760 patent is attached as Exhibit C.

       20.    The ’760 patent is generally directed to a method for induction of local anesthesia

prior to performing a procedure on, through, or adjacent to a mucous membrane of the nasal



                                                4
  Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 5 of 22 PageID #: 5




cavities of a patient by administering a specific composition of cocaine hydrochloride solution to

a patient if the estimated glomerular filtration rate ranges from about 15 mL/min./1.73 m 2 to less

than about 60 mL/min./1.73 m2.

               LANNETT’S INFRINGEMENT OF THE PATENTS-IN-SUIT

       21.     Lannett commercially manufactures, sells, and offers for sale NUMBRINO

(cocaine hydrochloride) nasal solution, 4% (40 mg/mL) in the United States. Lannett’s wholly

owned subsidiary, Cody Laboratories, Inc. (“Cody Labs”), holds NDA No. 209575 for

NUMBRINO, which was approved by the FDA on January 10, 2020.

       22.     Upon information and belief, Lannett controls or otherwise directs and authorizes

the activities of Cody Labs, including with respect to NDA No. 209575. For example, Lannett has

closed the Cody Labs facility, ceased all operations of Cody Labs, and has retained control of NDA

No. 209575 for NUMBRINO. In addition, correspondence with the FDA related to NDA No.

209575 is directed to Lannett employees. Upon information and belief, Cody Labs and Lannett

share a close connection and/or are acting as one company. Any acts of Cody Labs are attributable

to Lannett because at all relevant times, Cody Labs was acting as Lannett’s agent.

       23.     Lannett sells NUMBRINO with an insert containing Prescribing Information (the

“NUMBRINO Label”), which details, among other things, the indication, dosing, and risks

associated with NUMBRINO.

       24.     A true and correct copy of the NUMBRINO Label is attached as Exhibit D.

       25.     On information and belief, NUMBRINO is sold in a bottle containing 4% cocaine

hydrochloride, purified water, 0.13% citric acid (anhydrous), 0.1% sodium benzoate, D&C Yellow

No. 10 (a coloring additive), and FD&C Green No. 3 (a coloring additive). (See Exhibit D § 11

Description.) Although the NUMBRINO Label does not mention the amounts of citric acid and



                                                5
  Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 6 of 22 PageID #: 6




sodium benzoate in the product, Cody Labs has a pending patent application titled, “Preparation

of (-)-Cocaine Hydrochloride,” that describes the NUMBRINO cocaine formulation (used in Phase

III clinical trials) as including 4% cocaine HCl, 0.1% sodium benzoate, and 0.133% citric acid.

See U.S. Publication No. 2019/0224184 ¶ [286], Table 11. Upon information and belief, because

NUMBRINO is an aqueous solution with a density of about 1 g/mL, the weight/volume % and the

weight/weight % are similar.

       26.     The NUMBRINO Label instructs medical                professionals to administer

NUMBRINO by soaking one or more pledgets in about 4 mL of a ready-to-use solution

composition, contacting each pledget on a nasal mucous membrane of the subject for about 20

minutes, and removing each pledget.       (Exhibit D § 2.3 Preparation and Administration of

NUMBRINO via Pledgets.)

       27.     The NUMBRINO Label instructs medical                professionals to administer

NUMBRINO prior to performing a nasal endoscopy on a patient. For example, the NUMBRINO

Label states that NUMBRINO is indicated “for the induction of local anesthesia of the mucous

membranes when performing diagnostic procedures and surgeries on or through the nasal cavities

in adults.” (Id. § 1 Indications and Usage.) A nasal endoscopy is a diagnostic procedure or surgery

on or through the nasal cavity.

       28.     The NUMBRINO Label further instructs medical professionals to use

NUMBRINO in patients with renal impairment, and to “follow a conservative approach,” and to

monitor patients with renal impairment for adverse events. (Id. § 8.7 Renal Impairment.)

       29.     The NUMBRINO Label instructs and induces medical professionals to use

NUMBRINO in patients over 65 years of age. (Id. § 8.5 Geriatric Use.)




                                                6
   Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 7 of 22 PageID #: 7




                                             COUNT I
                                  (Infringement of the ’815 Patent)

       30.        Genus re-alleges and incorporates by reference paragraphs 1 through 29 as if fully

alleged herein.

       31.        Lannett has known of the ’815 patent since at least May 16, 2018. On May 16,

2018, Lannett identified the ’815 patent in an Information Disclosure Statement submitted during

the prosecution of U.S. Patent Application No. 15/981,574, assigned to Lannett’s wholly owned

subsidiary Cody Labs.

       32.        Lannett infringes the ’815 patent by making, using, offering to sell, or selling

NUMBRINO in the United States, and by actively inducing and/or contributing to infringement

by others, in violation of 35 U.S.C. §§ 271(a), (b), (c), and/or (g), literally and/or through the

doctrine of equivalents.

       33.        Claim 10 of the ’815 patent recites a method of administering a local anesthetic

prior to performing a nasal endoscopy on a subject with hepatic or renal impairment comprising

soaking one or more pledgets in about 4 mL of a ready-to-use composition comprising: about 3.6%

to about 4.4% cocaine hydrochloride; about 0.07% to about 0.20% sodium benzoate; about 0.125%

citric acid; and optionally, at least one coloring additive; and water, contacting each pledget on a

nasal mucous membrane of the subject for about 20 minutes, and removing each pledget.

       34.        Lannett induces the infringement of claim 10. The NUMBRINO Label instructs

medical professionals to administer a local anesthesia prior to performing a nasal endoscopy on a

subject with renal impairment. (Exhibit D §§ 1, 8.7.) The NUMBRINO Label further instructs

medical professionals to administer NUMBRINO by soaking one or more pledgets in about 4 mL

of a ready-to-use composition comprising 4% cocaine hydrochloride (i.e., about 3.6% to about

4.4% cocaine hydrochloride), 0.1 % sodium benzoate (i.e., about 0.07% to about 0.20% sodium


                                                  7
   Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 8 of 22 PageID #: 8




benzoate); 0.13% citric acid (anhydrous) (i.e., about 0.125% citric acid), and water. (See id. §§ 2.3,

11.)   The NUMBRINO Label further instructs medical professionals to apply 4 mL of

NUMBRINO to four pledgets, place one or two pledgets in a nasal mucous membrane of the

subject, leave the pledgets in place for up to 20 minutes, and remove the pledgets. (Id. § 2.3.)

       35.     Claim 20 of the ’815 patent recites the method of claim 10, wherein the subject has

renal impairment. Lannett induces the infringement of claim 20 because the NUMBRINO Label

instructs medical professionals that they can administer NUMBRINO to patients with renal

impairment, and to monitor such patients for adverse events. (Id. §§ 1, 8.7.)

       36.     Claim 26 of the ’815 patent recites a method of administering a local anesthetic on

a subject over the age of 65 and undergoing a diagnostic or surgical procedure, comprising: soaking

one or more pledgets in about 4 mL of a ready-to-use composition comprising: about 3.6% to about

4.4% cocaine hydrochloride; about 0.07% to about 0.20% sodium benzoate; about 0.125% citric

acid; and optionally, at least one coloring additive; and water, contacting each pledget on a mucous

membrane of the subject for about 20 minutes, and removing each pledget.

       37.     Lannett induces the infringement of claim 26. The NUMBRINO Label instructs

medical professionals to administer a local anesthesia prior to performing a diagnostic or surgical

procedure on geriatric subjects (i.e., age 65 and older). (Id. §§ 1, 8.5.) The NUMBRINO Label

further instructs medical professionals to administer NUMBRINO by soaking one or more

pledgets in about 4 mL of a ready-to-use composition comprising 4% cocaine hydrochloride (i.e.,

about 3.6% to about 4.4% cocaine hydrochloride), 0.1% sodium benzoate (i.e., about 0.07% to

about 0.20% sodium benzoate); 0.13 % citric acid (anhydrous) (i.e., about 0.125% citric acid), and

water. (See id. §§ 2.3, 11.) The NUMBRINO Label further instructs medical professionals to




                                                  8
   Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 9 of 22 PageID #: 9




apply 4 mL of NUMBRINO to four pledgets, place one or two pledgets in a mucous membrane of

the subject, leave the pledgets in place for up to 20 minutes, and remove the pledgets. (Id. § 2.3.)

        38.     Claim 27 of the ’815 patent recites the method of claim 26 wherein the subject is

over 70 years old. Lannett induces the infringement of claim 27 because the NUMBRINO Label

instructs medical professionals that they can administer NUMBRINO to patients over 70 years

old. (Id. §§ 1, 8.5.)

        39.     Claim 28 of the ’815 patent is directed to the method of claim 26 wherein the

subject is over 80 years old.      Lannett induces the infringement of claim 28 because the

NUMBRINO Label instructs medical professionals that they can administer NUMBRINO to

patients over 70 years old, which includes patients 80 years old. (Id. §§ 1, 8.5.)

        40.     Lannett, acting without authority, consent, right, or license of the ’815 patent, has

induced, and continues to induce medical professionals to administer and use NUMBRINO which

directly infringes one or more claims of the ’815 patent resulting in conduct that constitutes, at a

minimum, patent infringement under 35 U.S.C. § 271(b). More specifically, medical professionals

directly infringe (literally and/or under the doctrine of equivalents) at least claims 10, 20, and 26–

28 of the ’815 patent by using NUMBRINO, resulting in conduct that constitutes, at a minimum,

patent infringement under 35 U.S.C. § 271(a).

        41.     On information and belief, Lannett actively and knowingly causes third parties to

infringe claims 10, 20, and 26–28 of the ’815 patent with the specific intent to cause such

infringement. Lannett possessed, and continues to possess, specific intent to induce infringement

by providing to the public, at a minimum, the NUMBRINO Label, which provides instructions on

how to use NUMBRINO in a manner that infringes directly the ’815 patent.




                                                  9
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 10 of 22 PageID #: 10




           42.    Lannett has actively induced and encouraged, and continues to actively induce and

encourage, medical professionals to use NUMBRINO by marketing, promoting and advertising

the infringing use of NUMBRINO.

           43.    Lannett’s foregoing actions constitute active inducement of infringement of the

’815 patent.

           44.    Upon information and belief, Lannett has acted with full knowledge of the ’815

patent and without a reasonable basis for believing that it would not be liable for active inducement

of infringement of the ’815 patent.

           45.    Genus has been damaged as a result of Lannett’s infringing conduct.

           46.    Lannett is thus liable to Genus in an amount that adequately compensates for its

infringement, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

           47.    On information and belief, Lannett has willfully infringed the ’815 patent. Genus

is entitled to increased damages of three times the damages assessed pursuant to 35 U.S.C. § 284,

as well as an award of attorney’s fees pursuant to 35 U.S.C. § 285.

                                            COUNT II
                                  (Infringement of the ’407 Patent)

           48.    Genus re-alleges and incorporates by reference paragraphs 1 through 47 as if fully

alleged herein.

           49.    Lannett has known of the ’407 patent at least as early as January 10, 2020, if not

earlier.

           50.    Lannett infringes the ’407 patent by making, using, offering to sell, or selling

NUMBRINO in the United States, and by actively inducing and/or contributing to infringement




                                                  10
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 11 of 22 PageID #: 11




by others, in violation of 35 U.S.C. §§ 271(a), (b), (c), and/or (g), literally and/or through the

doctrine of equivalents.

       51.     Claim 1 of the ’407 patent recites a method of administering a local anesthetic prior

to performing a diagnostic or surgical procedure on a subject with hepatic or renal impairment

comprising: soaking one or more pledgets in about 4 mL of a ready-to-use composition

comprising: soaking one or more pledgets in about 4 mL of a ready-to-use composition

comprising: about 3.6% to about 4.4% cocaine hydrochloride; about 0.07% to about 0.20% sodium

benzoate; an acidulant; optionally, at least one coloring additive; and water, contacting each

pledget on a nasal mucous membrane of the subject for up to 20 minutes, and removing each

pledget.

       52.     Lannett induces the infringement of claim 1. The NUMBRINO Label instructs

medical professionals to administer a local anesthesia prior to performing a diagnostic or surgical

procedure on a subject with renal impairment. (Exhibit D §§ 1, 8.7.) The NUMBRINO Label

further instructs medical professionals to administer NUMBRINO by soaking one or more

pledgets in about 4 mL of a ready-to-use composition comprising 4% cocaine hydrochloride (i.e.,

about 3.6% to about 4.4% cocaine hydrochloride), 0.1% sodium benzoate (i.e., about 0.07% to

about 0.20% sodium benzoate); citric acid (anhydrous) (i.e., an acidulant), D&C Yellow No. 10 (a

coloring additive), and FD&C Green No. 3 (a coloring additive), and water. (See id. §§ 2.3, 11.)

The NUMBRINO Label further instructs medical professionals to apply 4 mL of NUMBRINO to

four pledgets, contacting each pledget on a nasal mucous membrane of a subject for up to 20

minutes, and removing each pledget. (Id. § 2.3.)

       53.     Claim 6 recites the method of claim 1, wherein the subject has renal impairment.

Lannett induces infringement of claim 6 because the NUMBRINO Label instructs medical



                                                11
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 12 of 22 PageID #: 12




professionals that they can administer NUMBRINO to patients with renal impairment and to

monitor such patients for adverse events. (Id. §§ 1, 8.7.)

         54.    Claim 9 recites the method of claim 1, wherein the procedure is a nasal endoscopy.

Lannett induces infringement of claim 9 because the NUMBRINO Label instructs medical

professionals to administer NUMBRINO “for the induction of local anesthesia of the mucous

membranes when performing diagnostic procedures and surgeries on or through the nasal cavities

in adults.” (Id. § 1.) A nasal endoscopy is a type of diagnostic procedure on or through the nasal

cavities in adults.

         55.    Claim 10 recites a method of claim 1, wherein the acidulant is citric acid. Lannett

induces infringement of claim 10 because NUMBRINO contains citric acid as an acidulant. (Id.

§ 11.)

         56.    Claim 11 recites a method of administering a local anesthetic prior to performing a

diagnostic or surgical procedure on a subject with hepatic or renal impairment comprising: soaking

one or more pledgets in about 4 mL of a ready-to-use composition comprising: about 3.6% to about

4.4% cocaine hydrochloride; a preservative, about 0.01% to about 1.0% citric acid; optionally, at

least one coloring additive; and water, contacting each pledget on a nasal mucous membrane of

the subject for up to 20 minutes, and removing each pledget.

         57.    Lannett induces infringement of claim 11 because the NUMBRINO Label instructs

medical professionals to administer NUMBRINO as a local anesthetic prior to performing a

diagnostic procedure on a subject with renal impairment. (Id. §§ 1, 8.7.) The NUMBRINO Label

further instructs medical professionals to administer NUMBRINO by soaking one or more

pledgets in about 4 mL of a ready-to-use composition comprising 4% cocaine hydrochloride (i.e.,

about 3.6% to about 4.4% cocaine hydrochloride), sodium benzoate (i.e., a preservative); 0.13%



                                                12
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 13 of 22 PageID #: 13




citric acid (anhydrous) (i.e., about 0.01% to about 1.0% citric acid), D&C Yellow No. 10 (a

coloring additive), and FD&C Green No. 3 (a coloring additive), and water. (See id. §§ 2.3, 11.)

The NUMBRINO Label further instructs medical professionals to apply 4 mL of NUMBRINO to

four pledgets, contacting each pledget on a nasal mucous membrane of a subject for up to 20

minutes, and removing each pledget. (Id. § 2.3.)

        58.     Claim 16 claims the method of claim 11, wherein the subject has renal impairment.

Lannett induces infringement of claim 16 because the NUMBRINO Label instructs medical

professionals that they can administer NUMBRINO to patients with renal impairment and to

monitor such patients for adverse events. (Id. §§ 1, 8.7.)

        59.     Claim 19 claims the method of claim 11, wherein the procedure is a nasal

endoscopy. Lannett induces infringement of claim 19 because the NUMBRINO Label instructs

medical professionals to administer NUMBRINO “for the induction of local anesthesia of the

mucous membranes when performing diagnostic procedures and surgeries on or through the nasal

cavities in adults.” (Id. § 1.) A nasal endoscopy is a type of diagnostic procedure on or through

the nasal cavities in adults.

        60.     Claim 20 claims the method of claim 11, wherein the preservative is sodium

benzoate. Lannett induces infringement of claim 20 because NUMBRINO contains sodium

benzoate as a preservative. (Id. § 11.)

        61.     Lannett, acting without authority, consent, right, or license of the ’407 patent, has

induced, and continues to induce medical professionals to administer and use NUMBRINO which

directly infringes one or more claims of the ’407 patent resulting in conduct that constitutes, at a

minimum, patent infringement under 35 U.S.C. § 271(b). More specifically, medical professionals

directly infringe (literally and/or under the doctrine of equivalents) at least claims 1, 6, 9, 10, 11,



                                                  13
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 14 of 22 PageID #: 14




16, 19, and 20 of the ’407 patent by using NUMBRINO, resulting in conduct that constitutes, at a

minimum, patent infringement under 35 U.S.C. § 271(a).

       62.     On information and belief, Lannett actively and knowingly causes third parties to

infringe claims 1, 6, 9, 10, 11, 16, 19, and 20 of the ’407 patent with the specific intent to cause

such infringement.    Lannett possessed, and continues to possess, specific intent to induce

infringement by providing to the public, at a minimum, the NUMBRINO Label, which provides

instructions on how to use NUMBRINO in a manner that infringes directly the ’407 patent.

       63.     Lannett has actively induced and encouraged, and continues to actively induce and

encourage, medical professionals to use NUMBRINO by marketing, promoting and advertising

the infringing use of NUMBRINO.

       64.     Lannett’s foregoing actions constitute active inducement of infringement of the

’407 patent.

       65.     Upon information and belief, Lannett has acted with full knowledge of the ’407

patent and without a reasonable basis for believing that it would not be liable for active inducement

of infringement of the ’407 patent.

       66.     Genus has been damaged as a result of Lannett’s infringing conduct.

       67.     Lannett is thus liable to Genus in an amount that adequately compensates for its

infringement, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       68.     On information and belief, Lannett has willfully infringed the ’407 patent. Genus

is entitled to increased damages of three times the damages assessed pursuant to 35 U.S.C. § 284,

as well as an award of attorney’s fees pursuant to 35 U.S.C. § 285.




                                                 14
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 15 of 22 PageID #: 15




                                            COUNT III
                                  (Infringement of the ’760 Patent)

           69.    Genus re-alleges and incorporates by reference paragraphs 1 through 68 as if fully

alleged herein.

           70.    Lannett has known of the ’760 patent at least as early as January 10, 2020, if not

earlier.

           71.    Lannett infringes the ’760 patent by making, using, offering to sell, or selling

NUMBRINO in the United States, and by actively inducing and/or contributing to infringement

by others, in violation of 35 U.S.C. §§ 271(a), (b), (c), and/or (g), literally and/or through the

doctrine of equivalents.

           72.    Claim 1 of the ’760 patent recites a method for induction of local anesthesia prior

to performing a diagnostic procedure on, through, or adjacent to a mucous membrane of the nasal

cavities of a patient comprising: determining an estimated glomerular filtration rate for a patient;

soaking a plurality of absorbent articles in an aqueous solution comprising sodium benzoate, citric

acid, and about 4% cocaine hydrochloride, by weight; and contacting at least one of the plurality

of absorbent articles with a mucous membrane of the patient for up to about 20 minutes to reduce

sensation in a body region of the patient if the estimated glomerular filtration rate ranges from

about 15 mL/min./1.73 m2 to less than about 60 mL/min./1.73 m2.

           73.    Lannett induces infringement of claim 1 because the NUMBRINO Label instructs

medical professionals to use NUMBRINO for the induction of local anesthesia prior to performing

a diagnostic procedure on, through, or adjacent to a mucous membrane of the nasal cavities of a

patient. (Exhibit D § 1.) The NUMBRINO Label further instructs medical professionals to

undertake a “conservative approach” when administering NUMBRINO to patients with renal

impairment, which requires the physician to determine whether the patient has renal impairment


                                                  15
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 16 of 22 PageID #: 16




before administering it. (Id. § 8.7.) Determining an estimated glomerular filtration rate for a

patient is a method for determining renal impairment. The NUMBRINO Label further instructs

medical professionals to administer NUMBRINO by soaking a plurality of absorbent articles in

NUMBRINO which is an aqueous solution comprising sodium benzoate, citric acid, and about 4%

cocaine hydrochloride, by weight; contacting at least one of the plurality of absorbent articles with

a mucous membrane of the patient for up to about 20 minutes to reduce sensation in a body region

of the patient. (Id. §§ 2.3, 11.) The NUMBRINO Label further instructs medical professionals to

use NUMBRINO in patients with renal impairment. (Id. § 8.7.) Individuals with renal impairment

have estimated glomerular filtration rate ranges from about 15 mL/min./1.73 m2 to less than about

60 mL/min./1.73 m2.

       74.     Claim 4 recites the method of claim 1, wherein the aqueous solution further

comprises at least one coloring additive. Lannett induces infringement of claim 4 because

NUMBRINO includes D&C Yellow No. 10 (a coloring additive) and FD&C Green No. 3 (a

coloring additive). (Id. § 11.)

       75.     Claim 7 recites the method of claim 1, wherein the diagnostic procedure comprises

nasal endoscopy. Lannett induces infringement of claim 7 because the NUMBRINO Label

instructs medical professionals to administer NUMBRINO “for the induction of local anesthesia

of the mucous membranes when performing diagnostic procedures and surgeries on or through the

nasal cavities in adults.” (Id. § 1.) A nasal endoscopy is a type of diagnostic procedure on or

through the nasal cavities in adults.

       76.     Claim 8 recites the method of claim 1, wherein the diagnostic procedure comprises

laryngoscopy. Lannett induces infringement of claim 8 because the NUMBRINO Label instructs

medical professionals to administer NUMBRINO “for the induction of local anesthesia of the



                                                 16
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 17 of 22 PageID #: 17




mucous membranes when performing diagnostic procedures and surgeries on or through the nasal

cavities in adults.” (Id.) A laryngoscopy is a type of diagnostic procedure on or through the nasal

cavities in adults.

        77.     Claim 9 recites the method of claim 1, wherein the diagnostic procedure comprises

nasopharyngeal laryngoscopy. Lannett induces infringement of claim 9 because the NUMBRINO

Label instructs medical professionals to administer NUMBRINO “for the induction of local

anesthesia of the mucous membranes when performing diagnostic procedures and surgeries on or

through the nasal cavities in adults.” (Id.) A nasopharyngeal laryngoscopy is a type of diagnostic

procedure on or through the nasal cavities in adults.

        78.     Claim 10 claims the method of claim 1, wherein the diagnostic procedure comprises

transnasal esophagoscopy. Lannett induces infringement of claim 11 because the NUMBRINO

Label instructs medical professionals to administer NUMBRINO “for the induction of local

anesthesia of the mucous membranes when performing diagnostic procedures and surgeries on or

through the nasal cavities in adults.” (Id.) A transnasal esophagoscopy is a type of diagnostic

procedure on or through the nasal cavities in adults.

        79.     Claim 11 claims the method of claim 1, wherein the diagnostic procedure comprises

nasal stroboscopy. Lannett induces infringement of claim 11 because the NUMBRINO Label

instructs medical professionals to administer NUMBRINO “for the induction of local anesthesia

of the mucous membranes when performing diagnostic procedures and surgeries on or through the

nasal cavities in adults.” (Id.) A nasal stroboscopy is a type of diagnostic procedure on or through

the nasal cavities in adults.

        80.     Claim 12 of the ’760 patent recites a method for induction of local anesthesia prior

to performing a medical procedure on, through, or adjacent to a mucous membrane of the nasal



                                                 17
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 18 of 22 PageID #: 18




cavities of a patient comprising: determining an estimated glomerular filtration rate for a patient;

soaking a plurality of absorbent articles in an aqueous solution comprising sodium benzoate, citric

acid, and about 4% cocaine hydrochloride, by weight; and contacting at least one of the plurality

of absorbent articles with a mucous membrane of the patient for up to about 20 minutes to reduce

sensation in a body region of the patient if the estimated glomerular filtration rate ranges from

about 15 mL/min./1.73 m2 to less than about 60 mL/min./1.73 m2.

       81.     Lannett induces infringement of claim 12 because the NUMBRINO Label instructs

medical professionals to use NUMBRINO for the induction of local anesthesia prior to performing

a medical procedure on, through, or adjacent to a mucous membrane of the nasal cavities of a

patient. (Id.) The NUMBRINO Label further instructs medical professionals to undertake a

“conservative approach” when administering NUMBRINO to patients with renal impairment,

which requires the physician to determine whether the patient has renal impairment before

administering it. (Id. § 8.7.) Determining an estimated glomerular filtration rate for a patient is a

method for determining renal impairment. The NUMBRINO Label further instructs medical

professionals to administer NUMBRINO by soaking a plurality of absorbent articles in

NUMBRINO which is an aqueous solution comprising sodium benzoate, citric acid, and about 4%

cocaine hydrochloride, by weight; contacting at least one of the plurality of absorbent articles with

a mucous membrane of the patient for up to about 20 minutes to reduce sensation in a body region

of the patient. (Id. §§ 2.3, 11.) The NUMBRINO Label further instructs medical professionals to

use NUMBRINO in patients with renal impairment. (Id. § 8.7.) Individuals with renal impairment

have estimated glomerular filtration rate ranges from about 15 mL/min./1.73 m2 to less than about

60 mL/min./1.73 m2.




                                                 18
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 19 of 22 PageID #: 19




        82.     Claim 15 claims the method of claim 12, wherein the aqueous solution further

comprises at least one coloring additive. Lannett induces infringement of claim 15 because

NUMBRINO includes D&C Yellow No. 10 (a coloring additive) and FD&C Green No. 3 (a

coloring additive). (Id. § 11.)

        83.     Claim 18 claims the method of claim 12, wherein the medical procedure comprises

nasal endoscopy. Lannett induces infringement of claim 18 because the NUMBRINO Label

instructs medical professionals to administer NUMBRINO “for the induction of local anesthesia

of the mucous membranes when performing diagnostic procedures and surgeries on or through the

nasal cavities in adults.” (Id. § 1.) A nasal endoscopy is a type of medical procedure on or through

the nasal cavities in adults.

        84.     Claim 19 claims the method of claim 12, wherein the medical procedure comprises

laryngoscopy. Lannett induces infringement of claim 19 because the NUMBRINO Label instructs

medical professionals to administer NUMBRINO “for the induction of local anesthesia of the

mucous membranes when performing diagnostic procedures and surgeries on or through the nasal

cavities in adults.” (Id.) A laryngoscopy is a type of medical procedure on or through the nasal

cavities in adults.

        85.     Claim 20 claims the method of claim 12, wherein the medical procedure is at least

one procedure selected from the group consisting of nasopharyngeal laryngoscopy, nasal

laryngoscopy, nasal debridement, intraturbinate methylprednisolone acetate injection, turbinate

reduction, transnasal esophogoscopy, sinuplasty, nasal cauterization, stroboscopy, nasal

stroboscopy, and polypectomy.        Lannett induces infringement of claim 20 because the

NUMBRINO Label instructs medical professionals to administer NUMBRINO “for the induction

of local anesthesia of the mucous membranes when performing diagnostic procedures and



                                                19
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 20 of 22 PageID #: 20




surgeries on or through the nasal cavities in adults.” (Id.) One or more of the procedures selected

from the group consisting of nasopharyngeal laryngoscopy, nasal laryngoscopy, nasal

debridement, intraturbinate methylprednisolone acetate injection, turbinate reduction, transnasal

esophogoscopy, sinuplasty, nasal cauterization, stroboscopy, nasal stroboscopy, and polypectomy

include diagnostic procedures or surgeries on or through the nasal cavities.

       86.     Lannett, acting without authority, consent, right, or license of the ’760 patent, has

induced, and continues to induce medical professionals to administer and use NUMBRINO which

directly infringes one or more claims of the ’760 patent resulting in conduct that constitutes, at a

minimum, patent infringement under 35 U.S.C. § 271(b). More specifically, medical professionals

directly infringe (literally and/or under the doctrine of equivalents) at least claims 1, 4, 7–12, 15,

and 18–20 of the ’760 patent by using NUMBRINO, resulting in conduct that constitutes, at a

minimum, patent infringement under 35 U.S.C. § 271(a).

       87.     On information and belief, Lannett actively and knowingly causes third parties to

infringe claims 1, 4, 7–12, 15, and 18–20 of the ’760 patent with the specific intent to cause such

infringement. Lannett possessed, and continues to possess, specific intent to induce infringement

by providing to the public, at a minimum, the NUMBRINO Label, which provides instructions on

how to use NUMBRINO in a manner that infringes directly the ’760 patent.

       88.     Lannett has actively induced and encouraged, and continues to actively induce and

encourage, medical professionals to use NUMBRINO by marketing, promoting and advertising

the infringing use of NUMBRINO.

       89.     Lannett’s foregoing actions constitute active inducement of infringement of the

’760 patent.

       90.     Upon information and belief, Lannett has acted with full knowledge of the ’760



                                                 20
 Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 21 of 22 PageID #: 21




patent and without a reasonable basis for believing that it would not be liable for active inducement

of infringement of the ’760 patent.

       91.      Genus has been damaged as a result of Lannett’s infringing conduct.

       92.      Lannett is thus liable to Genus in an amount that adequately compensates for its

infringement, which, by law, cannot be less than a reasonable royalty, together with interest and

costs as fixed by this Court under 35 U.S.C. § 284.

       93.      On information and belief, Lannett has willfully infringed the ’760 patent. Genus

is entitled to increased damages of three times the damages assessed pursuant to 35 U.S.C. § 284,

as well as an award of attorney’s fees pursuant to 35 U.S.C. § 285.

                                      PRAYER FOR RELIEF

WHEREFORE, Genus respectfully requests that this Court enter a Judgment and Order:

             a) Declaring that the Patents-in-Suit are valid and enforceable;

             b) Declaring that Lannett infringes of at least one valid and enforceable claim of the

                Patents-in-Suit under 35 U.S.C. § 271(b);

             c) Declaring that Lannett’s infringement is willful and Genus is entitled to treble

                damages under 34 U.S.C. § 284;

             d) Awarding Genus damages adequate to compensate for Lannett’s infringement, but

                in no event less than a reasonable royalty;

             e) Declaring that this is an exceptional case under 35 U.S.C. § 285 and awarding

                Genus its attorneys’ fees, costs, and expenses, based in part on, but not limited to,

                Lannett’s willful infringement; and

             f) Granting Genus such other and further relief as this Court deems just, proper, and

                equitable.



                                                 21
Case 1:20-cv-00770-LPS Document 1 Filed 06/08/20 Page 22 of 22 PageID #: 22




                                     JURY DEMAND

      Genus demands a trial by jury on all issues which can be heard by a jury.




Dated: June 8, 2020                            K&L GATES LLP

                                               /s/ Steven L. Caponi
                                               Steven L. Caponi (No. 3484)
                                               Matthew B. Goeller (No. 6283)
                                               600 N. King Street, Suite 901
                                               Wilmington, DE 19801
                                               Telephone: 302.416.7000
                                               steven.caponi@klgates.com
                                               matthew.goeller@klgates.com

                                               Counsel for Genus Lifesciences Inc.




                                              22
